IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT NASHVILLE            FILED
                         NOVEMBER 1998 SESSION
                                                       February 9, 1999

                                                      Cecil W. Crowson
                                                     Appellate Court Clerk
STATE OF TENNESSEE,                )
                                   )   C.C.A. NO. 01C01-9711-CR-00544
            Appellee,              )
                                   )   DAVIDSON COUNTY
VS.                                )
                                   )   HON. SETH NORMAN,
TERRANCE CROWDER,                  )   JUDGE
                                   )
            Appellant.             )   (Rape of a Child)



FOR THE APPELLANT:                     FOR THE APPELLEE:


LIONEL R. BARRETT, JR.                 JOHN KNOX WALKUP
Washington Square Two, Suite 418       Attorney General & Reporter
222 Second Ave., North
Nashville, TN 37201                    KIM R. HELPER
                                       Asst. Attorney General
                                       John Sevier Bldg.
                                       425 Fifth Ave., North
                                       Nashville, TN 37243-0493

                                       VICTOR S. JOHNSON, III
                                       District Attorney General

                                       WILLIAM R. REED
                                              -and-
                                       DIANE LANCE
                                       Asst. District Attorneys General
                                       Washington Square, Suite 500
                                       222 Second Ave., North
                                       Nashville, TN 37201


OPINION FILED:____________________


AFFIRMED


JOHN H. PEAY,
Judge
                                               OPINION



                   The defendant was charged by indictment with rape of a child. Following

a jury trial and sentencing hearing, he was found guilty as charged and sentenced as a

Range I standard offender to fifteen years incarceration. He now appeals, arguing that

the evidence is insufficient to sustain his conviction because the State failed to prove

penetration, an essential element of rape. See T.C.A. § 39-13-522(a). We affirm the trial

court’s judgment.



                   When an accused challenges the sufficiency of the convicting evidence, we

must review the evidence in the light most favorable to the prosecution in determining

whether “any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). A guilty

verdict rendered by the jury and approved by the trial judge accredits the testimony of the

State’s witnesses. State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Questions

concerning the credibility of witnesses, the weight and value given to the evidence, and

all factual issues raised by the evidence are resolved by the trier of fact, not this Court.

State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



                   At trial, the minor victim, J.S.,1 testified that during 1993, when she was five

or six years old, she would often spend weekends at her grandmother’s house, where the

defendant, her uncle, also resided. According to J.S., she and her younger sister would

sometimes sleep in the defendant’s bedroom. J.S. testified that the defendant would

occasionally crawl in bed at night with her and her sister, pull down her panties, and touch

his penis, which “felt funny and hard,” to the inside of her vagina.




       1
           Pursuant to this Court’s policy, the minor victim will be referred to only by her initials.

                                                         2
                  At trial, there was also evidence that in December 1993, J.S. was diagnosed

with chlamydia, a sexually transmitted disease.2 It was J.S.’s diagnosis of chlamydia that

led to her disclosure to her mother and others that the defendant had penetrated her

genitals with his penis. The defendant and his girlfriend at the time, with whom he was

sexually active, both denied having any sexually transmitted diseases in or since 1993.

There was also extensive medical testimony---much of it conflicting---regarding the

accuracy of J.S.’s diagnosis of chlamydia, the transmission of chlamydia in general, and

whether J.S. had chlamydia prior to the incident of child rape alleged in the indictment.

Even disregarding all of this medical evidence---which certainly would have been the

jury’s prerogative, if they so chose---the record still contains sufficient evidence of

penetration. Quite simply, J.S.’s testimony that the defendant inserted his penis into her

vagina is sufficient proof of penetration. See State v. Banes, 874 S.W.2d 73, 78 (Tenn.

Crim. App. 1993). Any evidence conflicting with that testimony was within the jury’s

exclusive province to disregard. See Cabbage, 571 S.W.2d at 835.



                  Finding sufficient proof of penetration in the record, we conclude there is

no merit to the defendant’s argument. Accordingly, his conviction is affirmed.




                                                                 _______________________________
                                                                 JOHN H. PEAY, Judge


CONCUR:



______________________________
GARY R. WADE, Judge



______________________________
JERRY L. SMITH, Judge

         2
           According to the evidence at trial, chlamydia is transmitted primarily through sexual relations,
with th e one exc eptio n bein g wh en inf ants cont ract th e dise ase pass ing th roug h an in fecte d birth cana l.

                                                           3